Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 1 of 15




                              UNITED STATES DISTRICT COURT FOR THE
                                  SOUTHERN DISTRICT OF FLORIDA
                                          Miami Division

                                  Case Number: 20-21617-CIV-MORENO

  GLD, LLC,

                     Plaintiff,
  vs.

  GOLD PRESIDENTS, LLC and DERRICK
  JAMES MCDOWELL,

              Defendant.
  _________________________________________/

        ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS

              THIS CAUSE came before the Court upon Motion to Dismiss Plaintiff's Complaint (D.E.

  15), filed on July 27, 2020.

              THE COURT has considered the motion, the response in opposition, the reply, pertinent

  portions of the record, and being otherwise fully advised in the premises, it is

              ADJUDGED that the motion is GRANTED IN PART AND DENIED IN PART.

        I.       Executive Summary

        The motion to dismiss for lack of personal jurisdiction over the corporate defendant (Gold
  Presidents LLC) is denied and is granted for the individual defendant (Derrick James
  McDowell). Defendant’s motion to dismiss for failure to state a claim is granted on all counts
  because the Plaintiff fails to include sufficient facts from which the Court could plausibly infer
  that Plaintiff has a case for trademark infringement. The dismissal is without prejudice.
        II.      Background

              Plaintiff, GLD LLC, is a Delaware company with principle place of business in Miami. It
  designs and sells luxury jewelry and fashion. The Defendant, Gold Presidents, largely does the
  same. Derrick James McDowell is the president of Gold Presidents. Both Defendants are Texas
  citizens. Plaintiff brings six counts of trademark infringement—three federal, three Florida—
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 2 of 15




  against Defendants, and asks the Court to pierce the corporate veil to hold McDowell responsible
  for Gold Presidents’ acts. Gold Presidents offered a watch for sale that is very similar to a watch
  that GLD has offered for sale since May 2019. Defendants never completed a sale, and the watch
  is no longer listed.




      III.      Personal Jurisdiction

             Defendants argue they are not subject to personal jurisdiction in Florida. The Court will
  address Defendant in turn. Plaintiff alleges that Defendants created a website for the purpose of
  offering for sale a wristwatch that violates Plaintiff’s trade dress. The website was accessible,
  and was indeed allegedly accessed, in Florida (although no sales were completed).
             Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a
  claim against it by asserting the defense of lack of personal jurisdiction. Because “[f]ederal
  courts ordinarily follow state law in determining the bounds of their jurisdiction over persons[,]”
  Daimler AG v. Bauman, 571 U.S. 117, 125 (2014) (alterations added; citing Fed. R. Civ. P.
  4(k)(1)(A)), a federal court sitting in Florida may properly exercise personal jurisdiction only if
  the requirements of (1) Florida's long-arm statute and (2) the Due Process Clause of the
  Fourteenth Amendment to the United States Constitution are both satisfied, see Posner v. Essex
  Ins. Co., Ltd., 178 F.3d 1209, 1214 (11th Cir. 1999)

                                                     2
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 3 of 15




         There are two types of personal jurisdiction: specific and general. Madara v. Hall, 916
  F.2d 1510, 1516 n.7 (11th Cir. 1996). Specific jurisdiction authorizes a Court to exercise over
  defendants when the cause of action arises from or relates to the defendant’s actions within a
  state. Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1352 (11th Cir. 2013). Because
  the Plaintiff only alleges specific jurisdiction, the Court need not address general jurisdiction.
         Plaintiff claims the Court has personal jurisdiction over Defendants under section
  48.193(1)(a)(2) of Florida law. The Court considers two questions when asked to exercise
  jurisdiction over a nonresident defendant: (1) whether personal jurisdiction exists over the
  nonresident defendant under Florida's long-arm statute, and (2) if so, whether that exercise of
  jurisdiction would violate the Due Process Clause of the Fourteenth Amendment to the U.S.
  Constitution. Mosseri, 736 F.3d 1339.
         A. Florida Long-Arm Statute
         First, the Court addresses the Florida long-arm statute. In the Eleventh Circuit, §
  48.193(1)(a)(2) of that statute permits jurisdiction over the nonresident defendant who commits a
  tort outside of the state that causes injury inside the state. Licciardello v. Lovelady, 544 F.3d
  1280, 1283 (11th Cir. 2008). “It is well settled in the Eleventh Circuit that trademark claims
  under the Lanham Act allege tortious acts for long-arm purposes[.]” PG Creative Inc. v. Affirm
  Agency, LLC, No. 18-cv-24299, 2019 WL 5684219, at *4 (S.D. Fla. Oct. 31, 2019) (alteration
  added; citation omitted); see also Hard Candy, LLC v. Hard Candy Fitness, LLC, 106 F. Supp.
  3d 1231, 1239 (S.D. Fla. 2015) (recognizing trademark infringement under 15 U.S.C. section
  1114, false designation of origin under 15 U.S.C. section 1125(a), trademark dilution under 15
  U.S.C. section 1125(c), and common law unfair competition involve “tortious acts” under the
  long-arm statute (quotation marks omitted; collecting cases)).
         In Lovelady, 544 F.3d 1280, Plaintiff, a well-known singer, sued a Defendant who
  allegedly created a website (accessible in Florida) that used Plaintiff’s trademarked name and
  picture to imply an endorsement from Plaintiff. The panel held that “although the website was
  created in Tennessee, the Florida long-arm statute is satisfied if the alleged trademark
  infringement on the website caused injury in Florida.” Id. at 1283. Further, “the alleged
  infringement clearly also occurred in Florida by virtue of the website’s accessibility in Florida.”
  Id. Thus, Lovelady squarely governs this case. Because the website is accessible in Florida,
  Florida is where injury and a tortious act occurred. This gives rise to jurisdiction under §


                                                    3
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 4 of 15




  48.192(1)(a)(2). Cf. Internet Solutions Corp. v. Marshall, 39 So. 3d 1201, 1214-15 (holding that
  the tortious act of defamation is completed where the information is published and viewed).
           However, it is also worth noting the Eleventh Circuit’s decision in Louis Vuitton
  Malletier. There, the Court found there was personal jurisdiction over an allegedly trademark
  infringer under the same section of the Florida long-arm statute because “trademark infringing
  goods were not only accessible on the website, but were sold to Florida customers through that
  website.” Mosseri, at 1354 (emphasis added). The Court does not read that language as requiring
  a sale through the website in order to satisfy the Florida long-arm statute, and Courts in this
  district have found personal jurisdiction in similar cases without specifically noting that sales
  were completed through the website. Kumbrink v. Hygenic Corp., No. 15-CIV-23530, 2016 WL
  5369334 (S.D. Fla. Sept. 26, 2016) (Cooke, J.) Further, even in cases where sales are made,
  Courts in this district do not seem to treat the sale as dispositive. For example, Judge Marra
  wrote,
           Furthermore, contrary to Defendant's argument otherwise, in determining whether the
           defendant had committed a tortious act within the state for purposes of Florida's long-arm
           statute, the Mosseri court did not purport to rest its determination on the substantial
           quantity of goods sold in Florida.

  Weingartner v. Draper James, LLC, No. 15-81581-CIV, 2016 WL 8678544 (S.D. Fla. Oct. 4,
  2016). Thus, the lack of completed sales does not mean that the Plaintiff does not satisfy the
  Florida long-arm statute, but it may play a role in the due process analysis discussed below.
           B. Due Process
           If the Florida long-arm statute is satisfied (as it is here), the Court still may not exercise
  jurisdiction over the Defendant if doing so would violate the Fourteenth Amendment’s Due
  Process Clause.
           The exercise of jurisdiction over a non-resident must “have certain minimum contacts
  with [the forum] such that the maintenance of the suit does not offend traditional notions of fair
  play and substantial justice.” International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)
  (internal quotation omitted). The Eleventh Circuit Court of Appeals has set forth a three-part test
  to determine whether an exercise of specific personal jurisdiction comports with due process.
  Under this test, the Court must examine: (1) Whether the plaintiff’s claims “arise out of or relate
  to” at least one of the defendant’s contacts with the forum; (2) whether the nonresident defendant
  “purposefully availed” himself of the privilege of conducting activities within the forum state,

                                                     4
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 5 of 15




  thus invoking the benefit of the forum state’s laws; and (3) whether the exercise of personal
  jurisdiction comports with “traditional notions of fair play and substantial justice.” See Louis
  Vuitton Malletier, S.A., 736 F.3d 1339, 1355 (11th Cir. 2013). In performing this analysis, the
  Court identifies all contacts between a nonresident defendant and a forum state and ask whether,
  individually or collectively, those contacts satisfy these criteria. Id. at 1357.
                  i.      Arises Out Of/Relates To

          The first prong is satisfied. A “tort ‘arises out of or relates to’ the defendant's activity in a
  state only if the activity is a ‘but-for’ cause of the tort.” Waite v. All Acquisition Corp., 901 F.3d
  1307, 1314 (11th Cir. 2018) (alterations adopted; citation omitted). Defendants’ offer of the
  wristwatch for sale on its interactive website is the but-for cause of Plaintiff’s claims, and so the
  Court will consider that activity in its Due Process analysis. However, Plaintiff urges the Court
  to also consider Defendant’s Florida sales of non-infringing merchandise—likely because no
  watches were actually sold. These other sales are not a but-for cause of Plaintiff’s allegations.
  Thus, under the Eleventh Circuit’s strict test for “arising out of or relating to,” the Court will not
  explicitly consider those sales as part of the jurisdictional analysis. But the Court will not shut its
  eyes to those contacts either; they will be useful in determining whether Defendants’ offer of the
  allegedly infringing watch was a purposeful availment of the forum’s privileges and whether
  jurisdiction comports with fair play and substantial justice.
                  ii.     Purposeful Availment

          The second prong is more complicated in this case. When faced with an intentional tort
  case such as this one, the Court may answer the purposeful availment question in two ways. The
  first is the Effects Test, which is available in intentional tort cases. Aviation One of Fla., Inc. v.
  Airborne Ins. Consultants (PTY), Ltd, 722 F. App'x 870 (11th Cir. 2018) (citing Calder v. Jones,
  465 U.S. 783 (1984)). That test requires a showing that the defendant (1) committed an
  intentional tort (2) that was directly aimed at the forum, (3) causing an injury within the forum
  that the defendant should have reasonably anticipated. First, trademark infringement is an
  intentional tort. Next, when considering whether the Defendants aimed their conduct at the
  forum, the Court must consider more than just a defendant’s relationship to the plaintiff and the
  plaintiff’s location. In Walden v. Fiore, a Supreme Court case subsequent to Lovelady, the Court
  explained that the plaintiff cannot be the only link between the defendant and the forum, and that


                                                     5
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 6 of 15




  mere injury to a forum resident is not a sufficient connection to the forum. Walden v. Fiore, 571
  U.S. 277 (2014); Cf. Volt, LLC v. Volt Lighting Group LLC, 369 F. Supp. 3d. 1241 (M.D. Fla.
  Feb. 25, 2019) (finding no personal jurisdiction where “nothing that shows VLG's website was
  viewed by, and confused, a Florida consumer or even targeted a Florida consumer. Additionally,
  nothing suggests that VLG's limited sales to Florida resulted from the allegedly infringing
  website, which included no mechanism to effect a purchase.”). Defendant aimed to sell its watch
  in Florida, even though the sale was not completed. As evidenced by its previous sales through
  the same website, Defendant likely intended that its website would reach customers in Florida. 1
  Finally, by the same token, Defendant knew that its conduct would cause injury in Florida
  because it knew that Florida customers had purchased from the site before. Additionally, while
  not in the pleadings, a visit to the Defendants’ website reveals an entire section devoted to
  “Miami Cuban” gold chains.
           Alternatively, the Court could answer the purposeful availment question by evaluating
  the Defendants’ conduct through the Zippo framework. Zippo Mfg. Co. v. Zippo Dot Com, 952 F.
  Supp. 1119 (W.D. Pa. 1997).2 It is clear that websites through which commerce is conducted sit
  at the far end of the Zippo sliding scale framework, indicating jurisdiction; whereas websites that
  merely post information sit at the other end. Id.; Foreign Imported Prods. & Pub., Inc. v. Grupo
  Indus. Hotelero, S.A., No. 07-22066-CIV, 2008 WL 4724495 (S.D. Fla. Oct. 24, 2008). In an
  almost identical Northern District of Georgia case where the Defendant was selling trademarked
  products online into the forum state, and such sales were the only connection between Defendant
  and the forum state. There, Judge Julie Carnes (then on the District Court) applied both the Zippo

  1
   While the pleadings do not specify what percentage of Defendant’s sales came from Florida, Defendant puts the
  number at “less than 10%.”
  2
    The Eleventh Circuit has acknowledged Zippo but has neither adopted nor rejected Zippo's “sliding scale.” Louis
  Vuitton, 736 F.3d at 1355 n.10; Oldfield, 558 F.3d at 1219 n.26. However, several federal circuit courts and several
  federal district courts in Florida have adopted Zippo's sliding scale to consider whether exercising personal
  jurisdiction accords with due process. Phazzer Elecs. Inc. v. Protective Sols., Inc., No. 6:15-cv-348-Orl-31DAB,
  2016 WL 3543638, at *5 n.9 (M.D. Fla. June 29, 2016) (Presnell, J.) (“While Zippo test is not binding in this
  jurisdiction, it is a factor this Court may take into account”); Pathman v. Grey Flannel Auctions, Inc., 741 F.Supp.2d
  1318, 1325 (S.D. Fla. 2010) (King, J.) (“The court views internet activity within the sliding scale provided by Zippo,
  as an aspect of purposeful availment, but not as definitive in and of itself”); Foreign Imported Prods. & Publ'g, Inc.
  v. Grupo Industrial Hotelero, S.A., No. 07-22066-CIV, 2008 WL 4724495, *7–9 (S.D. Fla. Oct. 24, 2008) (Gold, J.)
  (recording Zippo's adoption by federal circuit courts and Florida's district courts of appeal and using Zippo's sliding
  scale to determine whether the defendant's website supported Florida's exercising personal jurisdiction); Knights
  Armament Co v. Optical Sys. Tech., Inc., No. 6:07-cv-1323-Orl-22KRS, 2008 WL 2157108, at *7 (M.D. Fla. May
  21, 2008) (Conway, J.) (citing Zippo and concluding “[t]hat [the defendant's] website may be viewed in every state
  is not a sufficient contact with Florida to support specific ... jurisdiction”).

                                                            6
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 7 of 15




  framework and the traditional purposeful availment analysis and found there was personal
  jurisdiction. Rice v. PetEdge, Inc., 975 F. Supp. 2d 1364, 1371 (N.D. Ga. 2013) (“Defendant's
  creation of a website that allows Georgia customers to directly purchase its products constitutes
  purposeful availment, as defendant financially benefits from doing business in Georgia.”). Judge
  Carnes cited World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980) for the
  proposition that when a corporation conducts business in a forum, it is on notice that it may be
  sued there and is therefore subject to personal jurisdiction. Id. In so holding, Judge Carnes
  rejected Defendant’s arguments that 1% or 2% of total sales is insufficient to confer jurisdiction
  and that a lack of forum-specific targeted advertising would defeat a finding of personal
  jurisdiction. See also easyGroup Ltd. v. Skyscanner, Inc., No. 20-20062-CIV, 2020 WL 5500695
  (S.D. Fla. Sept. 11, 2020) (“Easyfly purposefully availed itself of the privileges of conducting
  business in Florida. Easyfly clearly does business over the Internet in the United States and
  Florida; is willing to (and does) directly sell its services to Florida customers; has not limited its
  sales to any region or area; and accepts payment from Florida customers.”) (Altonaga, J.). Here,
  Defendant cannot “have its cake and eat it, too . . . .” It cannot have the “benefit of a nationwide
  business model with none of the exposure.” Illinois v. Hemi Grp. LLC, 622 F.3d 754, 760 (7th
  Cir. 2010). Thus, the Court finds there was purposeful availment.
                 iii.    Fair Play

         Once the Court finds that minimum contacts exist, the burden shifts to the defendant to
  “present a compelling case that the presence of some other considerations would render
  jurisdiction unreasonable.” Burger King Corp., 471 U.S. at 477. The “fair play and substantial
  justice factor is to be applied sparingly.” easyGroup Ltd. v. Skyscanner, Inc., No. 20-20062-CIV,
  2020 WL 5500695, at *12 (S.D. Fla. Sept. 11, 2020). This inquiry considers five “fairness
  factors” to determine whether exercising jurisdiction over a defendant is reasonable: (1) the
  burden on the defendant of litigating in the forum, (2) the forum state's interest in adjudicating
  the dispute, (3) the plaintiff's interest in obtaining convenient and effective relief, (4) the
  interstate judicial system's interest in obtaining the most efficient resolution of controversies, and
  (5) states' shared interest in furthering fundamental social policies. Meier ex rel. Meier v. Sun
  Int'l Hotels, Ltd., 288 F.3d 1264, 1276 (11th Cir. 2002). In this all things considered inquiry,
  neither party presents facts that should sway the Court in one direction or the other. It would not



                                                    7
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 8 of 15




  violate fair play and substantial justice to exercise jurisdiction over the corporate Defendant here,
  when minimum contacts exist.
         C. Personal Jurisdiction Over Individual Corporate Officer
         Plaintiffs also ask that the Court exercise personal jurisdiction over Derrick James
  McDowell, Gold Presidents LLC’s President. The Complaint alleges that the corporation is a
  mere instrumentality for McDowell and his alter ego, thus, McDowell is personally liable for the
  acts of the corporation. This allegation presents two issues: First, does the complaint sufficiently
  allege enough to pierce the corporate veil? Second, if it does not, can this Court still exercise
  personal jurisdiction over McDowell? The answer to both questions is a clear “no.”
         Under Texas law (the state in which Gold Presidents is incorporated), “[t]here must be
  something more than mere unity of financial interest, ownership and control for a court to treat
  the subsidiary as the alter ego of the parent and make the parent liable for the subsidiary's tort.
  The corporate entity of the subsidiary must have been used to ‘bring about results which are
  condemned by the general statements of public policy which are enunciated by the courts as
  ‘rules' which determine whether the courts will recognize their own child.’” Lucas v. Texas
  Indus., Inc., 696 S.W.2d 372, 374 (Tex. 1984) (internal citations omitted). Plaintiff’s allegations
  plainly fail to a state a claim that meets the above standard. Other than conclusory allegations
  such as “Gold Presidents is a mere instrumentality” and “Gold Presidents has only one or very
  few members, fails to follow corporate formalities, intermingles assets with Defendant James,
  and/or is inadequately capitalized,” Plaintiff alleges no concrete factual matter to support those
  statements nor the general allegation that the Corporation is McDowell’s alter ego. Further,
  McDowell submits an unrebutted declaration that states he has not personally sold any infringing
  products, nor does he have any significant contacts to Florida, nor did he intentionally infringe
  trade dress, nor does he have a joint bank account with the Corporation.
         Plaintiff both fails to allege sufficient factual information for this Court to pierce the
  corporate veil under Texas law and fails to allege sufficient factual information to even make a
  prima facie case of personal jurisdiction over Defendant McDowell. Posner v. Essex Ins. Co.,
  178 F.3d 1209, 1214 (11th Cir. 1999). The claims against the individual defendant are dismissed
  for lack of personal jurisdiction and the Court declines to pierce the corporate veil, as this Court
  has declined to do before. Tingle v. Banks, No. 06-60700-CIV, 2006 WL 8431545, at *3 (S.D.
  Fla. Dec. 20, 2006) (Moreno, J.), aff'd, 232 F. App'x 956 (11th Cir. 2007).


                                                   8
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 9 of 15




     IV.      Failure to State a Claim

           Plaintiff alleges three counts under 15 U.S.C. § 1125(a) and (c) and three counts under
  Florida law. Plaintiff does not have a trademark on its product, and according to the Defendant, it
  has only been on sale since May 2019. The complaint is largely devoid of any specific factual
  allegations, which I will address count-by-count below.
           In order to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a
  complaint must plead sufficient facts to state a claim for relief that is plausible on its face.
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
  (2007). When ruling on such a motion, a court must view the complaint in a light most favorable
  to the plaintiff and accept the plaintiff's well-pleaded facts as true. See Twombly, 550 U.S. at
  555-56. In order to establish a facially plausible claim, a plaintiff must show “more than a sheer
  possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. “Threadbare recitals of
  the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.
     A. Count I: Federal Trade Dress Infringement under 15 U.S.C. § 1125(a)

           Section 43(a) of the Lanham Act creates a federal cause of action for trade dress
  infringement. AmBrit, Inc. v. Kraft, Inc., 812 F.2d 1531, 1535 (11th Cir. 1986). “The term ‘trade
  dress' refers to the appearance of a product when that appearance is used to identify the
  producer.” Publications Int'l, Ltd. v. Landoll, Inc., 164 F.3d 337, 338 (7th Cir. 1998). “‘Trade
  [d]ress' involves the total image of a product and may include features such as size, shape, color
  ..., texture, graphics, or even particular sales techniques.” AmBrit, 812 F.2d at 1535 (internal
  quotation omitted).

           In order to prevail on a claim for trade dress infringement pursuant to this statute, a
  Plaintiff must prove by a preponderance of the evidence that (1) the trade dress of the two
  products is confusingly similar; (2) that the features of the trade dress are primarily
  nonfunctional; and (3) that the trade dress is inherently distinctive or has acquired secondary
  meaning. Vital Pharm., Inc. v. Am. Body Bldg. Prod., LLC, 511 F. Supp. 2d 1303, 1309–10 (S.D.
  Fla. 2007) (Middlebrooks, J.). I will address each in turn.
                  i.     Likelihood of Confusion

           Courts in this Circuit “consider seven factors in assessing whether or not the “likelihood
  of confusion” exists: (1) the type of mark (in short, whether the “relationship between the name

                                                   9
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 10 of 15




   and the service or good it describes” is such that the chosen name qualifies as generic,
   descriptive, suggestive, or arbitrary); (2) the similarity of the marks (based on “the overall
   impressions that the marks create, including the sound, appearance, and manner in which they
   are used”); (3) the similarity of the goods (“whether the products are the kind that the public
   attributes to a single source”); (4) the similarity of the parties' retail outlets, trade channels, and
   customers (“consider[ing] where, how, and to whom the parties' products are sold”); (5) the
   similarity of advertising media (examining “each party's method of advertising” to determine
   “whether there is likely to be significant enough overlap” in the respective target audiences such
   “that a possibility of confusion could result”); (6) the defendant's intent (determining whether the
   defendant had a “conscious intent to capitalize on [the plaintiff's] business reputation,” was
   “intentionally blind,” or otherwise manifested “improper intent”); and (7) actual confusion (that
   is, whether there is evidence that consumers were actually confused).” Custom Mfg. & Eng'g,
   Inc. v. Midway Servs., Inc., 508 F.3d 641, 648 (11th Cir. 2007). “Because the bottom line is the
   likelihood of consumer confusion, application of the Frehling factors entails more than the
   mechanistic summation of the number of factors on each side; it involves an evaluation of the
   ‘overall balance.’” Id. at 649.

          Plaintiff makes it difficult for the Court to apply these factors in an informed fashion.
   Beyond the side-by-side graphic, there is no specific, factual information included in the
   complaint. Mostly, Plaintiff alleges bare recitations of the elements of each cause of action. For
   example, Plaintiff does not include the total sales for each product (Defendants note not even one
   of their watches were sold before the product was removed from the site), where advertisements
   are placed, how much (if any) advertising was done, where each watch is offered for sale, etc.
   However, I think that a simple glance at the side-by-side picture is enough for Plaintiff to survive
   a motion to dismiss on this prong of the inquiry. Save for the “Pres” small difference in the
   second hand, the watches are identical. Any closer analysis is best done by the fact-finder. Cf.
   Tana v. Dantanna's, 611 F.3d 767, 775 n.7 (11th Cir. 2010) (“Although likelihood of confusion
   is a question of fact, it may be decided as a matter of law.”).

                  ii.     Non-functionality:




                                                     10
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 11 of 15




          “Functional features are by definition those likely to be shared by different producers of
   the same product and therefore are unlikely to identify a particular producer.” Dippin' Dots, Inc.
   v. Frosty Bites Distrib., LLC, 369 F.3d 1197, 1203 (11th Cir. 2004). “These features cannot be
   appropriated; otherwise, competitors would be prevented from duplicating the new product even
   to the extent permitted by the branches of the law of intellectual property that protect innovation
   rather than designations of source.” Id. Functionality is considered with respect to the design in
   its entirety. Id. As Defendant notes in their briefing, Plaintiff’s complaint does not specify which
   aspect of its design it believes to be non-functional. Thus, the Court will assume that Plaintiff is
   referring to the whole of all the features combined as non-functional. See AmBrit, 812 F.2d at
   1538 (stating that a court should consider the totality of the trade dress features). This Circuit has
   laid out two tests for determining functionality.

          Under the first test, commonly referred to as the traditional test, a product feature is
          functional if it is essential to the use or purpose of the article or if it affects the cost or
          quality of the article. Under the second test, which is commonly called the competitive
          necessity test and generally applied in cases of aesthetic functionality, a functional
          feature is one the exclusive use of which would put competitors at a significant non-
          reputation-related disadvantage. Where the design is functional under the traditional test,
          there is no need to proceed further to consider if there is a competitive necessity for the
          feature.

   Dippin' Dots, Inc., 369 F.3d at 1203 (emphasis added). Thus, applying the second competitive
   necessity test, Plaintiff’s design is functional (and not protected) if its exclusivity would put
   competitors like Defendant at a competitive disadvantage. At this stage of the litigation, finding
   as a matter of law that no set of facts could show that Plaintiff’s design is non-functional goes
   too far. Although Plaintiff in its complaint does little more than conclusorily allege that its
   features are non-functional, common sense teaches that the totality of a watch’s aesthetic design
   (including its diamond bezel, Rolex-style band, roman numeral face, and shape of its hands)
   would not prevent a competitor from manufacturing a different, functional watch that keeps time.
   Defendant has not yet done anything to rebut that common sense. In its motion to dismiss nor its
   reply, Defendant does not cite a single case that would support its argument that a GLD
   monopoly on the aesthetic would put competition at a disadvantage. For example, in Dippin’
   Dots, the Eleventh Circuit relied on evidence about flash-frozen ice cream production process to
   determine that a different size would alter creaminess, a different shape would alter the freezing-



                                                       11
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 12 of 15




   method, and different colors would inhibit the company’s ability to signify flavor to the
   consumer. Dippin' Dots, Inc., 369 F.3d at 1203-05.

                  iii.    Secondary Meaning

          Secondary meaning is acquired when “in the minds of the public, the primary
   significance of a product feature ... is to identify the source of the product rather than the product
   itself.” See Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 851, n.11 (1982). Whether a
   product has established secondary meaning is a question of fact. Pride Family Brands, Inc. v.
   Carl's Patio, Inc., No. 12-21783-CIV, 2014 WL 347040, at *4 (S.D. Fla. Jan. 30, 2014). For
   evidence that a product has attained secondary meaning the Eleventh Circuit looks to: 1) the
   length and manner of the product's use; 2) the nature and extent of advertising and promotion; 3)
   the efforts made by plaintiff to promote a conscious connection in the public's mind between the
   trade dress and plaintiff's business; and 4) the extent to which the public actually identifies the
   name with plaintiffs goods and services. So, under the governing Supreme Court test, Plaintiff
   needs to plausibly allege that consumers primarily associate the watch design at issue with GLD,
   LLC rather than merely a watch with diamonds and roman numerals.

           Plaintiff does not allege any facts that would give the Court insight into whether Plaintiff
   can meet its burden. For instance, Plaintiff alleges “this design has become a well-known
   indicator of the origin and quality of the GLD Alpha Era Watch,” “GLD has enjoyed significant
   sales . . . ,” and “. . . products have achieved extraordinary success in brand recognition and
   market penetration.” The complaint includes no support for these statements, such as sales
   figures, consumer surveys, or advertising budgets.

       Ultimately, the trade dress infringement claim is dismissed without prejudice for the plaintiff
   to refile with at least some factual allegations. At the motion to dismiss stage in a different S.D.
   Fla. trademark infringement case3, Judge Bloom noted that “a developed factual record is
   necessary to address these questions” and that a visual depiction of trade dress “is not so vague
   as to deprive Defendants of fair notice of Plaintiff’s claim of trade dress infringement,” but it
   would be a better use of judicial resources to force the Plaintiff to show some of its cards up

   3
    S. Beach Skin Care, Inc. v. Dermaset, Inc., No. 13-24645-CIV, 2014 WL 11958623 at *2 (S.D.
   Fla. Aug. 18, 2014).

                                                    12
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 13 of 15




   front (especially when it chooses to bring such fact-intensive claims). Even if the side-by-side
   photo is enough to establish a likelihood of confusion, Plaintiff does not do enough to establish
   the other threshold elements of a prima facie Lanham Act trade dress infringement case, namely
   secondary meaning/inherent distinctiveness.
      B. Count II: False Designation of Origin under 15 U.S.C. § 1125(a) and Unfair Competition

          Plaintiff also brings a claim for false designation of origin and, in the same count, a claim
   for unfair competition under the same statute. To establish a prima facie case under section
   43(a), “a plaintiff must show (1) that the plaintiff had enforceable ... rights in the mark or name,
   and (2) that the defendant made unauthorized use of it ‘such that consumers were likely to
   confuse the two.’ ” Custom Mfg. & Eng'g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 647 (11th
   Cir. 2007). Plaintiff fails to plead a prima facie case meeting the first requirement, and these
   counts should be dismissed without prejudice as well.
          Plaintiff does not allege a registered trademark, and “common-law trademark rights are
   appropriated only through actual prior use in commerce.” Planetary Motion, Inc. v.
   Techsplosion, Inc., 261 F.3d 1188, 1193–94 (11th Cir. 2001) (internal quotation and citation
   omitted). “[T]he use of a mark in commerce ... must be sufficient to establish ownership rights
   for a plaintiff to recover against subsequent users under section 43(a).” Id. at 1195. The Eleventh
   Circuit has applied a two-part test to determine whether a party has proved “prior use” of a mark
   sufficient to establish ownership: Evidence showing, first, adoption, and, second, use in a way
   sufficiently public to identify or distinguish the marked goods in an appropriate segment of the
   public mind as those of the adopter of the mark. Crystal Entm't & Filmworks, Inc. v. Jurado, 643
   F.3d 1313, 1321 (11th Cir. 2011) (internal citations omitted and alterations made). As described
   above, the complaint does not include enough information for the Court to make this
   determination even when taking all facts as true and making all plausible inferences on behalf of
   the Plaintiff. Thus, Count II is dismissed as well.
      C. Count III: Federal Trade Dress Dilution under 15 U.S.C. § 1125(c)

          “Title 15 U.S.C. § 1125(c) provides that the owner of a famous mark that is distinctive,
   inherently or through acquired distinctiveness, shall be entitled to an injunction against another
   person who, at any time after the owner's mark has become famous, commences use of a mark or
   trade name in commerce that is likely to cause dilution by blurring or dilution by tarnishment of


                                                    13
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 14 of 15




   the famous mark, regardless of the presence or absence of actual or likely confusion, of
   competition, or of actual economic injury. 15 U.S.C. § 1125(c). To establish a dilution claim, a
   plaintiff must provide sufficient evidence that (1) the mark is famous; (2) the alleged infringer
   adopted the mark after the mark became famous; (3) the infringer diluted the mark; and (4) the
   defendant's use is commercial and in commerce.” Brain Pharma, LLC v. Scalini, 858 F. Supp. 2d
   1349 (S.D. Fla. 2012) (Cohn, J.) (internal citations and quotations omitted).
           A mark is famous “if it is widely recognized by the general consuming public of the
   United States as a designation of source of the goods or services of the mark's owner.” 15 U.S.C.
   § 1125(c)(2)(A). To determine whether a mark is recognized by the public, courts consider
   factors such as (1) the duration, extent, and geographic reach of advertising and publicity of the
   mark; (2) the amount, volume, and geographic extent of sales of goods or services offered under
   the mark; (3) the extent of actual recognition of the mark; and (4) whether the mark was
   registered under the Act of March 3, 1881, or the Act of February 20, 1905, or on the principal
   register. Id. Trademark dilution claims, are limited to “truly famous marks such as Budweiser
   beer, Camel cigarettes, and Barbie dolls.” Brain Pharma, LLC v. Scalini, 858 F. Supp. 2d 1349,
   1357 (S.D. Fla. 2012) (citing Bd. of Regents, Univ. of Texas Sys. v. KST Elec., Ltd., 550 F.
   Supp. 2d 657, 679 (W.D. Tex. 2008)). Plaintiff’s complaint again fails to pled a prima facie case
   of fame, and further, it is likely that no set of facts could put its watch on par with Budweiser,
   Camel, and Barbie. This Count is dismissed as well.
      D. Florida Counts

           Finally, Plaintiff brings three counts under Florida law. Dilution under Fla. Stat. §
   495.151, infringement under Florida common law, and unfair competition and false designation
   of origin under Fla. Stat. § 501.201-501.213. The analysis under the Lanham Act for trademark
   infringement also applies to claims of 1) trademark infringement and 2) unfair competition under
   Florida common law. See Carnival Corp. v. SeaEscape Casino Cruises, Inc., 74 F. Supp. 2d
   1261, 1264 (S.D. Fla. 1999), citing Chanel, Inc. v. Italian Activewear of Florida, Inc., 931 F.2d
   1472, 1475 (11th Cir. 1991). And dilution under Florida law also requires a famous mark, which
   as discussed above, is not properly alleged here. Thus, all Florida counts are dismissed as well.
      V.      Conclusion
           The Court has personal jurisdiction over the corporation, but not the individual defendant.
   However, Plaintiff’s claims for myriad trademark violations under federal and Florida law are

                                                   14
Case 1:20-cv-21617-FAM Document 18 Entered on FLSD Docket 01/15/2021 Page 15 of 15




   dismissed for failure to state a claim. Other than a side-by-side photo of Plaintiff’s watch and
   Defendants’ watch, the Complaint is devoid of any specific allegations and replete with vague,
   legal conclusions. In a field that is as fact-specific as trademark, it is a better use of judicial
   resources to allow Plaintiff to re-file their complaint rather than allowing the suit to proceed
   when the Court has no idea whether Plaintiff could plausibly meet their burdens later in the
   litigation. This is especially so since the allegedly infringing watch is no longer for sale, and no
   sales were ever actually completed.




          DONE AND ORDERED in Chambers at Miami, Florida, this 15th of January 2021.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   Counsel of Record




                                                   15
